PCIJ_AB_50_WomenNightWork_LNC_NA_1932-11-15_ADV_01_NA_01_FR.txt. 383
OPINION DISSIDENTE DE M. ANZILOTTI

1. — Je regrette de ne pouvoir être d’accord avec l'avis
que la Cour vient de donner.

Selon moi, la question n'est pas de savoir s’il est possible
de trouver un motif valable pour donner à l'article 3 de la
Convention concernant le travail de nuit des femmes une
interprétation autre que celle qui est conforme au sens naturel
de ses termes; et ceci bien que l’article soit parfaitement
clair. .

Si vraiment l’article 3, d’après le sens naturel des termes,
était parfaitement clair, il ne serait guère admissible de
chercher une interprétation autre que celle qui répond au
sens naturel desdits termes.

Mais je ne vois pas comment il est possible de dire qu’un
article d’une convention est clair avant d'avoir déterminé
l'objet et. le but de la convention, car c’est seulement dans
cette convention et par rapport à cette convention que l’arti-
cle assume sa véritable signification. Ce n’est que lorsqu’on
connaît ce que les Parties contractantes se sont proposées de
faire, le but qu'elles ont voulu atteindre, que l’on peut
constater, soit que le sens naturel des termes employés dans
tel ou tel article cadre avec la véritable intention des Parties,
soit que le sens naturel des termes employés reste en deçà
ou va au delà de ladite intention. Dans le premier cas, on
dit avec raison que le texte est clair et qu’on ne saurait,
sous couleur d'interprétation, lui donner une signification dif-
férente de celle qui répond au sens naturel des mots. Dans les
autres cas, puisque les mots n'ont de valeur qu’en tant
qu’expression de la volonté des Parties, on constatera, soit
. que les termes ont été employés dans un sens plus large que
celui qui leur revient normalement (interprétation dite exten-
sive), soit que les termes ont été employés dans un sens plus
étroit que celui qui leur revient normalement {interprétation
restrictive). |

La première question qui se pose est donc celle de savoir
quels. sont l’objet et le but de la convention dans laquelle
trouve place l’article qu'il s’agit d'interpréter.

22
384 OPINION DISSIDENTE DE M. ANZILOTTI

2. — La Convention de Washington sur le travail de nuit
des femmes a été conclue conformément à la Partie XIII du
Traité de Versailles et pour réaliser une partie du programme
que ce traité assigne à JlOrganisation internationale du
Travail. _

A mon avis, il est hors de doute que, la Partie XIII du
Traité de Versailles a pour objet la réglementation du travail
des ouvriers. Je puis admettre que les dispositions de cette
Partie ne limitent pas obligatoirement la compétence de l’Orga-
nisation internationale du Travail aux ouvriers proprement
dits et qu'il lui reste la possibilité de s’occuper également de
certaines autres catégories de travailleurs ; mais cette dernière
tâche est secondaire ét en quelque sorte accidentelle, alors
que la réglementation des conditions du travail des ouvriers
constitue la tâche essentielle et normale de l'Organisation.

Ceci résulte, en premier lieu, du rapport historique qui
passe entre cette Partie du Traité de Versailles et ce mouve-
ment scientifique et pratique qui, surtout dès les premières
années du siècle, avait préparé et déjà partiellement réalisé
ce qu'on appelait tantôt le « droit international ouvrier »,
tantôt le « droit international du travail » et qui, sous .un
titre ou sous l’autre, avait pour but de rendre possibles et
de garantir, moyennant des accords entre États, certaines
mesures de protection ouvrière. La Partie XIII du Traité de
Versailles reprend et continue ce mouvement dans les condi-
tions nouvelles issues de la guerre: la base est de beaucoup
plus large, puisque l'Organisation embrasse, au moins poten-
tiellement, tous-les États: la procédure plus efficace, puisque
lOrganisation est permanente; mais le but et l’objet sont
restés les mémes, il s’agit toujours de la protection ouvriére
moyennant une réglementation des conditions du travail.

Rien dans la Partie XIII du Traité de Versailles — ni,
si l'on veut s’y référer, dans les travaux préparatoires --
n'autorise à penser qu’il ne s’agirait plus de la protection des
ouvriers, mais des travailleurs en général. Par contre, et
malgré les ‘défauts ou les incohérences de la terminologie
dans l’un ou l’autre texte, la Partie XIII du Traité de

23
385 ‘OPINION DISSIDENTE DE M. ANZILOTTI

Versailles indique clairement que c’est bien de la protection
ouvrière qu'il s’agit, que c’est l’ancien programme de réformes
sociales dans l'intérêt de la classe ouvrière que les Hautes
Parties contractantes conviennent de réaliser par une action
commune,

C'est ainsi que le préambule de cette Partie du Traité de
Versailles, dans lequel est exposé le programme de l’Organi-
sation, après avoir constaté « qu'il existe des conditions de
travail impliquant pour un grand nombre de personnes
l'injustice, la misère et les privations, ce qui engendre un tel
mécontentement que la paix et l’harmonie universelles sont mises
en danger », et « qu’il est urgent d'améliorer ces conditions »,
indique sur quoi ces améliorations devraient principalement
porter et mentionne « la réglementation des heures de travail,
la fixation d’une durée maxima de la journée et de la semaine
de travail, le recrutement de la main-d'œuvre, la lutte contre
le chômage, la garantie d’un salaire assurant des conditions
d'existence convenables, la protection des travailleurs contre
les maladies générales ou professionnelles et les accidents résul-
tant du travail, la protection des enfants, des adolescents et
des femmes, les pensions de vieillesse et d’invalidité, la défense
des travailleurs occupés à l'étranger, l'affirmation du principe
de la liberté syndicale, l’organisation de l’enseignement pro-
fessionnel et technique et autres mesures analogues ». De toute
évidence, ce sont les revendications que la classe ouvrière
avait formulées depuis longtemps et qui sont étroitement liées
aux conditions du travail manuel dans l’organisation industrielle
moderne. .

De méme, le préambule explique pourquoi ces améliorations
doivent faire l’objet d’une entente internationale: c’est que
« la non-adoption par une nation quelconque d’un régime de
travail réellement humain fait obstacle aux efforts des autres
nations désireuses d'améliorer le sort des travailleurs dans
leurs propres pays ». En effet, les efforts humanitaires et
réformateurs sur le terrain de la protection ouvrière avaient,
jusqu’à ce moment, rencontré l’objection la plus sérieuse dans
Pimpossibilité de mettre l'industrie nationale dans une condi-
tion d’infériorité, en lui imposant des charges qui ne grève-
raient pas l’industrie étrangère. La Partie XIII du Traité de

24
386 OPINION DISSIDENTE DE M. ANZILOTTI

Versailles a pour but d'éliminer cet obstacle: elle vise donc la
réglementation du travail des ouvriers dans l’industrie, ce mot
« industrie » pouvant d’ailleurs étre pris dans son sens large
et qui comprend aussi bien l’industrie proprement dite que

l'agriculture (Avis n° 2).

Cette idée, qui ressort avec tant de netteté du préambule,
sert également de base à l’organisation décrite dans le chapitre
premier de cette Partie du Traité de Versailles, et qui présup-
pose l'existence d'organisations professionnelles des employeurs
et des travailleurs. On n’a jamais mis en doute que les orga-
nisations professionnelles des travailleurs sont les organisations
ouvrières par opposition aux organisations patronales. Si l’on
met de côté cette idée, toute la Partie XIII du Traité de
Versailles, qu'elle soit bonne ou mauvaise, devient incompréhen-
sible; je ne vois pas, par exemple, comment on pourrait déter-
miner quelles sont les organisations les plus représentatives
des travailleurs d’un pays donné, si l’on devait tenir compte
des organisations de” travailleurs autres que ‘les organisations
ouvrières.

Il convient de mentionner enfin l'article 427, qui contient
l'énoncé des « principes généraux », savoir « des méthodes et
des principes pour la réglementation des conditions du travail »
‘que les Hautes Parties contractantes conviennent d’appliquer.
Après avoir rappelé que «le bien-être physique, moral et
intellectuel des travailleurs salariés est d’une importance essen-
tielle au point de vue international », cet article affirme « qu’il
y a des méthodes et des principes pour la réglementation des
conditions du travail que toutes les communautés industrielles
devraient s’efforcer d'appliquer, autant que les circonstances
spéciales dans lesquelles elles pourraient se trouver le permet-
traient »; méthodes et principes qui, « s’ils sont adoptés par
les communautés industrielles qui sont Membres de la Société
des Nations .... répandront des bienfaits permanents sur les
salariés du monde ». J’ai quelque peine à comprendre comment
tout cela aurait été écrit en aÿant en vue autre chose que le
travail des ouvriers dans l'industrie.

Quant aux « méthodes et principes » énoncés dans l’article,
i suffit de les lire pour voir qu'ils ont pour objet la réali-
sation de certaines mesures de protection qui visent directe-
ment les ouvriers, méme si la possibilité n’est pas exclue de

25
387 OPINION DISSIDENTE DE M. ANZILOTTI

leur donner parfois une application plus étendue. Ce n’est pas
sans importance de constater que « le principe dirigeant » men-
tionné dans le deuxième alinéa de l’article 427, et formulé sous
le n° x, est celui d'après lequel « le travail ne doit pas être
considéré simplement comme une marchandise ou un article
de commerce ».

3. — Si la tâche que la Partie XITI du Traité de Versailles
assigne à l'Organisation créée par elle est la réglementation
du travail des ouvriers, il n’est que naturel de conclure que
toute convention stipulée en vertu de ladite Partie doit être
censée avoir pour objet le travail des ouvriers et non le tra-
vail en général. Une volonté différente et plus étendue est
possible, mais on ne saurait la présumer : elle doit être constatée.

C'est surtout sur ce point que je me trouve en désaccord
avec le présent avis. La thèse de la Cour paraît être la sui-
vante: l’article 3 de la convention, pris isolément et par lui-
même, s'applique certainement aux femmes visées dans la
question soumise à la Cour; dès lors, pour interpréter cet
article comme ne s'appliquant pas aux femmes qui .occupent
des postes de surveillance ou de direction, il est nécessaire de
trouver un motif valable pour donner à l’article une interpré-
tation autre que celle qui est conforme au sens naturel des
termes. D’après moi, par contre, l’article 3 ne doit pas être pris
isolément et par lui-même, mais il doit être interprété par
rapport à la convention dont il fait partie, et qui, de par sa
nature, vise le travail des ouvriéres; dés lors, il y a lieu
seulement de se demander si, vu les termes employés, cet
article permet d’établir que la volonté des Hautes Parties
contractantes a été de défendre, non seulement le travail de nuit
des ouvrières, mais en général le travail de nuit des femmes.
dans l'industrie.

A cette question, je crois devoir répondre négativement.
Pour autant que je le vois, le seul argument que l’on peut
invoquer à l'appui de l'interprétation selon laquelle la Conven-
tion de Washington viserait en général toutes les femmes
et non seulement les ouvrières, est que cette convention, dans
son article 3, de méme, d’ailleurs, que dans d’autres endroits,

26
388 OPINION DISSIDENTE DE M. ANZILOTTI

emploie l'expression « femmes » sans rien ajouter qui indique
que c’est des. ouvrières et non des femmes en général qu'il
s'agit.
: Mais cet argument, déjà en soi-même assez faible, — car
il ne tient aucun compte de la nature de la convention dans
laquelle l'expression est employée, — perd toute sa valeur
lorsqu'on constate que cette expression est couramment
employée dans les textes relatifs à la réglementation du travail
pour désigner les femmes ouvrières, de même que les expres-
sions enfants, adolescents désignent, non les enfants et les
adolescents en général, mais les enfants ou adolescents qui
effectuent un travail d’ouvrier. Les lois nationales en fourni-
raient un grand nombre d’exemples; mais je me borne a
‘mentionner le préambule de la Partie XIII du Traité de Ver-
sailles et l’article 427, n° 6, de.ce traité, de même que la
Convention de Berne de 1906 sur l'interdiction du travail de
nuit des femmes employées dans l'industrie, où la même
expression générale est employée à maintes reprises pour indiquer
les femmes ouvrières. Il m'est difficile de penser que les délégués
à la Conférence de Washington, qui devaient avoir une cer-
taine familiarité avec les textes dont il s’agit, se seraient servi
d’une expression tout au moins assez douteuse, si vraiment
leur volonté avait été d'étendre l'interdiction à toutes les
femmes.

4. — Pour ces motifs, je suis d'avis qu’une interprétation
correcte de l’article 3 de la Convention de Washington porte
à conclure que cette convention s'applique exclusivement aux
ouvrières.

Si, toutefois, un doute était possible, il y aurait lieu
d’avoir recours aux travaux préparatoires, qui, dans ce cas,
ne seraient pas invogués pour élargir ou restreindre un texte
clair en soi-même, mais pour constater l'existence d’une
intention qui ne résulterait pas nécessairement du texte, mais.
que ce texte n’excluerait pas nécessairement non plus.

Or, les travaux préparatoires démontrent de la manière la
plus évidente que l'intention de la Conférence de Washington
a été de maintenir — tout en adoptant, pour des raisons
techniques, un texte de convention nouvelle — les lignes essen-
tielles de la Convention de Berne, sauf un certain nombre de

27
389 OPINION DISSIDENTE DE M. ANZILOTTI

modifications bien précisées et dont aucune n’a trait à notre
question. Et puisque la Convention de Berne, d’après ses
termes mêmes et d’après l'interprétation universellement
adoptée, vise seulement les ouvrières, il en résulte que l’inten-
tion de la Conférence était de réglementer le travail de
nuit des femmes ouvrières. Les travaux préparatoires confir-
meraient ainsi, s’il en était besoin, l'interprétation qui, selon
moi, découle naturellement du texte de la convention.

5. — Ceci dit, il me reste simplement à ajouter que la
réponse à la question posée à la Cour aurait dû, selon moi,
s'appuyer sur une double recherche. D'un côté, sur une
détermination aussi exacte que possible de la catégorie de
travailleurs (ouvriers) auxquels se réfère la Partie XIII du
Traité de Versailles; catégorie dont la notion est loin d’être
claire et précise. De l’autre côté, sur la nature des fonctions
de surveillance ou de direction visées dans la requête, afin
d'établir si, et, le cas échéant, dans quelles circonstances, les
femmes qui exercent ces fonctions peuvent rentrer dans la
catégorie de travailleurs dont il s’agit.

(Signé) D. ANZILOTTI.

28
